In The


Court of Appeals


Ninth District of Texas at Beaumont


  ______________________

 
NO. 09-07-255 CR

 ______________________

 
GWENDOLYN ANNETTE CHARLES a/k/a

GWENDOLYN CHARLES, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 98214




MEMORANDUM OPINION 

	Gwendolyn Annette Charles a/k/a Gwendolyn Charles was convicted and sentenced
on an indictment for possession of a controlled substance.  Charles filed a notice of appeal
on May 15, 2007.  The trial court entered a certification of the defendant's right to appeal in
which the court certified that this is a plea-bargain case and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court's certification has been provided to
the Court of Appeals by the district clerk.
	On May 23, 2007, we notified the parties that the appeal would be dismissed unless
an amended certification was filed within thirty days of the date of the notice and made a part
of the appellate record.  See Tex. R. App. P. 37.1.  The record has not been supplemented
with an amended certification.
	Because a certification by the trial court that shows the defendant has the right of
appeal has not been made part of the record, the appeal must be dismissed.  See Tex. R. App.
P. 25.2(d).  Accordingly, we dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.	
  
 DAVID GAULTNEY
									           Justice

Opinion Delivered July 11, 2007
Do Not Publish

Before Gaultney, Kreger, and Horton, JJ.